Citation Nr: 0030535	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  99-16 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected pension benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the appellant's claim of 
entitlement to nonservice-connected pension.  The appellant, 
who reportedly had service from December 1955 to June 1956, 
appealed that decision to the BVA and the case was referred 
to the Board for appellate review.

The Board notes that in the appellant's Substantive Appeal he 
requested a hearing before a Member of the Board at the RO.  
In September 1999, in response to the RO's letter explaining 
the hearing options available the appellant he indicated that 
that he wanted a hearing before a Hearing Officer at the RO.  
The appellant was scheduled for such a hearing in December 
1999, but he canceled the hearing and did not request a 
rescheduling of the hearing.  

In May 2000, the RO scheduled the appellant for a 
videoconference hearing in June 2000 before a Member of the 
Board.  The appellant was contacted by the RO by telephone 
later in May 2000 to confirm that he wanted a videoconference 
hearing before a Member of the Board and that he would appear 
on the scheduled date, and he indicated that he did want the 
hearing and would report at the scheduled date and time.  The 
record reflects that the appellant failed to report for the 
scheduled videoconference hearing, and the record does not 
contain a request from the appellant or his representative to 
postpone or reschedule the hearing.  Under these 
circumstances the Board considers the appellant's request for 
a hearing before a Member of the Board to be withdrawn, 
38 C.F.R. § 20.702(d), and will proceed with appellate 
review. 


FINDINGS OF FACT

1.  The appellant had service from December 1955 to June 
1956.  

2.  The appellant did not serve on active service during a 
period of war.


CONCLUSION OF LAW

The requirements for nonservice-connected pension benefits 
have not been met.  38 U.S.C.A. §§ 101(12), (24), 1501, 1521, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1, 3.2, 3.6 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic eligibility requirements for nonservice-connected 
pension are that an individual had to have served in the 
active military, naval or air service for a period of 90 days 
or more during a period of war; or, during a period of war, 
to have been discharged or released from such service because 
of a service-connected disability; or, to have served for a 
period of 90 days or more and such period either began or 
ended during a period of war; or, to have served for an 
aggregate of 90 days or more in two or more separate periods 
of service during the same or different war periods.  See 38 
U.S.C.A. § 1521(j) (West 1991); 38 C.F.R. § 3.3(a) (2000).

A veteran of any war means any veteran who served in the 
active military, naval or air service during a period of war 
as defined in, and for the periods set forth in, 38 C.F.R. § 
3.2.  Under 38 C.F.R. § 3.2(e) the Korean conflict is defined 
as the period beginning on June 27, 1950, through January 31, 
1955, inclusive.  Under 38 C.F.R. § 3.2(f), the Vietnam Era 
is defined as the period beginning on February 28, 1961, and 
ending on May 7, 1975, inclusive, The record reflects that the National Personnel Records 
Center has been unable to provide any information concerning 
the appellant's service dates.  The appellant has implicitly 
contended that he served during a period of war by filing a 
claim for nonservice connected pension benefits since that is 
a threshold requirement for pension benefits.  However, the 
dates of service reported by the appellant reflect that he 
did not serve during a period of war.

In an application for VA benefits dated in January 1982, 
which the Board finds to be the most accurate reporting by 
the appellant of his service dates, he indicated that he had 
active service from December 3, 1955 to June 3, 1956.  He 
also reported that the time between December 3, 1955 to 
October 30, 1963 was service in the Army Reserve.  In a 
subsequent claim for VA benefits dated in August 1998 the 
appellant reported that he had active service from 1955 to 
1963.  The appellant reported no other dates of service and 
he did not respond to the RO's request to furnish evidence 
that he served in Vietnam.  The Board would observe that the 
appellant has never claimed to have served in Vietnam.

Based on this record, the Board concludes that the appellant 
did not have wartime service and is therefore not entitled to 
nonservice connected pension benefits.  Using the appellant's 
own reported service dates he clearly entered service after 
the end of the Korean Conflict on January 31, 1955.  He also 
left service prior to the beginning of the Vietnam Era on 
August 5, 1964, unless he actually served in Vietnam, a fact 
not contended by the appellant or shown by any evidence of 
record.  

Further, given that the appellant indicted in 1982 that his 
service between December 1955 and December 1963 was with the 
Army Reserve and that the period of reported active service 
was approximately six months, it is not clear that any of 
this service would have constituted "active service" 
necessary for pension benefits, but rather than periods of 
active duty for training and inactive duty training.  In 
addition he reported no active duty was performed after his 
release from active duty training.  See 38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6.  

In any event, absent evidence of wartime service entitlement 
to nonservice connected pension benefits is not warranted.  
Accordingly, the Board finds that the appellant did not serve 
in the active military, naval, or air service during a period 
of war, and is not eligible to receive pension benefits under 
the provisions of 38 U.S.C.A. § 1521.  Since the appellant 
does not meet the basic eligibility requirements for a 
nonservice-connected pension, his claim must be denied by 
operation of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The Board has no discretion and must apply the law 
and regulations as stated.  See 38 U.S.C.A. § 7104(c).  
Accordingly, his claim for a nonservice-connected pension is 
denied.


ORDER

Eligibility requirements for nonservice-connected pension 
benefits have not been met, and the appeal is denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 4 -


